           Case 2:09-cr-00150-JS Document 114 Filed 11/20/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                          :           CRIMINAL ACTION
                                                   :
    v.                                             :           No. 09-150
                                                   :
 MAHLI GRAY                                        :

                                        MEMORANDUM
 Juan R. Sánchez, C.J.                                                         November 20, 2020

         Pro se Defendant Mahli Gray, who is currently serving a 210-month term of incarceration,

moves for immediate release to home confinement or to be released on bond. Gray asserts a

number of reasons for his release, including the ongoing coronavirus disease 2019 (COVID-19)

pandemic. He also states he should be released due to his pending 28 U.S.C. § 2255 motion which

is stayed pending a relevant decision from the Supreme Court. The Government opposes Gray’s

motion, citing his failure to satisfy the exhaustion requirement in the compassionate release statute

18 U.S.C. § 3582(c)(1)(A). Because the Court construes Gray’s motion as a motion for

compassionate release and he has not exhausted his administrative remedies, the Court will deny

his motion without prejudice. Insofar as Gray requests release to home confinement, the Court will

also deny his motion because the Court is without authority to grant such relief.

BACKGROUND

         On August 6, 2010, Gray was convicted of being a felon in possession of a firearm, in

violation of 18 U.S.C. §§ 922(g) and 924(e). On June 10, 2011, the Court sentenced Gray to 210

months’ imprisonment. Gray is serving his sentence at Federal Correctional Institution (FCI)

McDowell. His anticipated release date is April 26, 2025.

         This year, much has changed. Due to COVID-19, a novel and highly contagious respiratory

virus, the United States (and the world) has confronted a rapidly changing public health crisis that
          Case 2:09-cr-00150-JS Document 114 Filed 11/20/20 Page 2 of 4




has reached the scale of a global pandemic. Due to the pandemic, Gray filed the instant motion for

home confinement “and/or bond pending the Supreme Court’s decision in Borden v. United

States.” Def.’s Mot. 1, June 3, 2020, ECF No. 109. He seeks two forms of relief: (1) a reduction

of his sentence to time served or (2) his immediate release to home confinement. See Def.’s Letter,

July 24, 2020, ECF No. 110. Although Gray does not state the basis of his motion, due to his

requested relief, the Court construes Gray’s motion as one for compassionate release pursuant to

18 U.S.C. § 3582(c)(1)(A).

        The Government does not address the merits of Gray’s motion including whether he has

asserted extraordinary and compelling circumstances warranting his relief. Instead, the

Government argues he has not exhausted his administrative remedies by requesting compassionate

release from the warden at FCI McDowell or the Bureau of Prisons (BOP) and, alternatively, the

Court is without authority to grant Gray release to home confinement.

DISCUSSION

        Because Gray has not exhausted his administrative remedies, the Court will deny his

motion without prejudice. Gray may refile his motion after he satisfies the exhaustion requirement

in 18 U.S.C. § 3582(c)(1)(A). And to the extent Gray seeks release to home confinement, the Court

is without the authority to grant such relief. His motion will thus be denied on this basis as well.

        The Court may grant a sentence reduction if, “after considering the factors set forth in

section 3553(a) to the extent that they are applicable, it finds that . . . extraordinary and compelling

reasons warrant such a reduction . . . and that reduction is consistent with applicable policy

statements issued by the sentencing commission.” 18 U.S.C. § 3582(c)(1)(A). Before

consideration of such a request, however, the defendant must exhaust the administrative remedies

available to him. Specifically, 18 U.S.C. § 3582(c)(i)(A) states in relevant part that:



                                                   2
          Case 2:09-cr-00150-JS Document 114 Filed 11/20/20 Page 3 of 4




       The court may not modify a term of imprisonment once it has been imposed except
       . . . upon motion of the Director of the Bureau of Prisons, or upon motion of the
       defendant after the defendant has fully exhausted all administrative rights to appeal
       a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the
       lapse of 30 days from the receipt of such a request by the warden of the defendant’s
       facility, whichever is earlier . . . .

Therefore, the Court may only modify a term of imprisonment upon motion of the defendant after

the defendant exhausted all administrative rights to appeal the BOP’s failure to bring a motion on

his behalf or requested compassionate release from the warden and waited 30 days for a response.

       Section 3582(c)(1)(A)’s exhaustion requirement is not waivable. See United States v. Raia,

954 F.3d 594 (3d Cir. 2020). The Third Circuit has stated that failure to wait 30 days to allow the

BOP to consider the defendant’s request “presents a glaring roadblock foreclosing compassionate

release.” Id. at 597. The Third Circuit has also instructed that the strict compliance to the

exhaustion requirement should not be relaxed in light of the COVID-19 pandemic. See id.

       Gray has made no showing that he requested compassionate release from the warden or

appealed the BOP’s failure to bring a motion for compassionate release on his behalf. The Court

does not treat lightly the risks COVID-19 poses to the health of prison inmates; however, Gray has

failed to make the threshold step of requesting compassionate release from the warden of FCI

McDowell or exhausting the administrative appeals of the BOP’s failure to bring a motion on his

behalf. Because the Court must strictly comply with the exhaustion requirement, Gray’s motion

will be denied. See United States v. Wilson, No. 14-209-1, 2020 WL 1975082, at *4 (E.D. Pa. Apr.

24, 2020) (denying compassionate release motion for failure to exhaust administrative remedies

by requesting compassionate release from warden or BOP).

       The Court also notes it is without authority to address Gray’s request for release to home

confinement. See 18 U.S.C. § 3621(b) (“Notwithstanding any other provision of law, a designation

of a place of imprisonment under this subsection is not reviewable by any court.”); see also United

                                                3
          Case 2:09-cr-00150-JS Document 114 Filed 11/20/20 Page 4 of 4




States v. Powell, No. 15-496-4, 2020 WL 2848190, at *2 n.5 (E.D. Pa. June 2, 2020) (“[T]o the

extent that [the defendant] seeks to appeal the prison’s denial of home confinement, such decision

is not reviewable by this Court.” (internal citation omitted)). As a result, Gray’s motion for release

to home confinement will also be denied.

CONCLUSION

       In sum, in the absence of a request to the BOP or the warden of FCI McDowell for

compassionate release, Gray has not exhausted administrative remedies as statutorily required

before seeking compassionate release by the Court. Until he directs his request to the BOP or

warden at FCI McDowell and waits 30 days, the Court must deny the motion without prejudice.

Gray may renew his motion after satisfying the exhaustion requirement in § 3582(c)(1)(A).

       An appropriate order follows.



                                                BY THE COURT:


                                                 /s/ Juan R. Sánchez.
                                                Juan R. Sánchez, C.J.




                                                  4
